DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Chi on 1/7/21.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A frequency chirp correction method for a photonic time-stretch system, comprising 
(1) acquiring a photocurrent signal by an analog to digital converter outputted by a fiber 
(2) transforming the photocurrent signal from a time-domain to a frequency-domain representation through Fourier transform, to obtain a frequency spectrum signal 
(3) applying two frequency-domain correction factors H1 () and H2 () to modify the frequency spectrum signal;
(4) performing the inverse Fourier transform on the modified frequency spectrum signal to obtain a photocurrent signal in time-domain representation after the frequency chirp correction;
wherein an expression of the frequency-domain correction factor H1 () is as follows:

    PNG
    media_image1.png
    48
    267
    media_image1.png
    Greyscale

wherein,  represents an angular frequency, d represents a frequency width filtered by an optical filter in the system, L1  is a length of a first optical fiber in the system, 1 (w) is a group delay per unit length corresponding to the first optical fiber under the angular frequency , L2 is a length of a second optical fiber in the system, and 2 () is a group delay per unit length corresponding to the second optical fiber under the angular frequency .

Claim 2, lines 4-7 have been amended as follows:
wherein, 
    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale
 represent an [[the]] amplitude and angular frequency of a [[the]] microwave signal inputted by the system, respectively; 
    PNG
    media_image4.png
    47
    8
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    47
    8
    media_image4.png
    Greyscale
 represents an [[the]] imaginary unit; 
    PNG
    media_image5.png
    47
    33
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    47
    33
    media_image5.png
    Greyscale
 represents a [[the]] photocurrent signal, 
    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale
 represents [[the]] time, and 
    PNG
    media_image7.png
    47
    42
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    47
    42
    media_image7.png
    Greyscale
 represents a [[the]] time-domain stretch multiple of the system related to time.

Claim 3, line 4 has been amended as follows:
	multiplying a [[the]] convolution result with the frequency-domain correction factor 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 to obtain 

Claim 4, lines 4-7 have been amended as follows:

    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale
 represent an [[the]] amplitude and angular frequency of a [[the]] microwave signal inputted by the system, respectively; 
    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale
 represents [[the]] time; 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 represents a [[the]] time-domain stretch multiple when the system only considers linear dispersion, and  
    PNG
    media_image10.png
    47
    38
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    47
    38
    media_image10.png
    Greyscale
 represents a [[the]] photocurrent signal after frequency chirp correction.

Claim 5 has been cancelled.

Claim 6, lines 1-2 have been amended as follows:
	The frequency chirp correction method according to claim 1, wherein an [[the]] expression of the frequency-domain correction factor 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 is as follows:

Claim 7, lines 2 has been amended as follows:
	wherein an [[the]] expression of the time-domain stretch multiple 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 is as follows:

	Claim 7, lines 4-5 have been amended as follows:
	wherein 
    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale
 represents a [[the]] second-order dispersion coefficient of the first optical fiber in the system, 
    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale
 represents a [[the]] second-order dispersion coefficient of the second optical fiber in the

Claim 8, lines 4-5 have been amended as follows:
	wherein 
    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale
 represents a [[the]] second-order dispersion coefficient of the first optical fiber in the system, 
    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale
 represents a [[the]] second-order dispersion coefficient of the second optical fiber in the

Add new claim 9 as follows:

A frequency chirp correction method for a photonic time-stretch system, comprising: 
(1) acquiring a photocurrent signal by an analog to digital converter outputted by a fiber;
(2) transforming the photocurrent signal from a time-domain to a frequency-domain representation through Fourier transform, to obtain a frequency spectrum signal;
(3) applying two frequency-domain correction factors 
    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale
 and 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 to modify the frequency spectrum signal;
(4) performing the inverse Fourier transform on the modified frequency spectrum signal to obtain a photocurrent signal in time-domain representation after the frequency chirp correction;
wherein an expression of the frequency-domain correction factor 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 is as follows:

    PNG
    media_image14.png
    23
    229
    media_image14.png
    Greyscale

wherein 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
 is an angular frequency, 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 is a time-domain stretch multiple when the system only considers linear dispersion, 
    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale
 is a length of the first optical fiber in the system, 
    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale
 is a group delay per unit length corresponding to the first optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
, 
    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale
 is a length of the second optical fiber in the system, and 
    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale
 is a group delay per unit length corresponding to the second optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
.
Add new claim 10 as follows:
The frequency chirp correction method according to claim 9, wherein the expression of the photocurrent signal in step (1) is as follows:

    PNG
    media_image20.png
    44
    255
    media_image20.png
    Greyscale


    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale
 represent an amplitude and angular frequency of a microwave signal inputted by the system, respectively; 
    PNG
    media_image4.png
    47
    8
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    47
    8
    media_image4.png
    Greyscale
 represents an imaginary unit; 
    PNG
    media_image5.png
    47
    33
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    47
    33
    media_image5.png
    Greyscale
 represents a photocurrent signal, 
    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale
 represents time, and 
    PNG
    media_image7.png
    47
    42
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    47
    42
    media_image7.png
    Greyscale
 represents a time-domain stretch multiple of the system related to time.

Add new claim 11 as follows:

The frequency chirp correction method according to claim 9, wherein the process of modifying the frequency signal in the step (3) is: performing convolution on the frequency spectrum signal with the frequency-domain correction factor 
    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale
, and then multiplying a convolution result with the frequency-domain correction factor 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 to obtain a modified frequency spectrum signal.

Add new claim 12 as follows:

The frequency chirp correction method according to claim 9, wherein the expression of the corrected photocurrent signal in step (4) is as follows:

    PNG
    media_image21.png
    41
    125
    media_image21.png
    Greyscale

wherein 
    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    47
    13
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    47
    34
    media_image3.png
    Greyscale
 represent an amplitude and angular frequency of a microwave signal inputted by the system, respectively; 
    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    47
    8
    media_image6.png
    Greyscale
 represents time; 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 represents the time-domain stretch multiple when the system only considers linear dispersion, and  
    PNG
    media_image10.png
    47
    38
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    47
    38
    media_image10.png
    Greyscale
 represents a photocurrent signal after frequency chirp correction.

Add new claim 13 as follows:


    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale
 is as follows:

    PNG
    media_image1.png
    48
    267
    media_image1.png
    Greyscale

wherein, 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
 represents the angular frequency, 
    PNG
    media_image22.png
    47
    25
    media_image22.png
    Greyscale

    PNG
    media_image22.png
    47
    25
    media_image22.png
    Greyscale
 represents a frequency width filtered by an optical filter in the system, 
    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale
 is the length of a first optical fiber in the system, 
    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale
 is the group delay per unit length corresponding to the first optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
, 
    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale
 is the length of a second optical fiber in the system, and 
    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale
 is the group delay per unit length corresponding to the second optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
.
14. (New) The frequency chirp correction method according to claim 12, wherein an expression of the time-domain stretch multiple 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 is as follows:
                                                   
    PNG
    media_image23.png
    45
    112
    media_image23.png
    Greyscale

wherein 
    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    47
    19
    media_image11.png
    Greyscale
 represents a second-order dispersion coefficient of the first optical fiber in the system, 
    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    47
    20
    media_image12.png
    Greyscale
 represents a second-order dispersion coefficient of the second optical fiber in the system, 
    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale
 is the length of the first optical fiber in the system, and 
    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale
 is the length of the second optical fiber in the system.

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1,  (3) applying two frequency-domain correction factors H1 () and H2 () to modify the frequency spectrum signal;
(4) performing the inverse Fourier transform on the modified frequency spectrum signal to obtain a photocurrent signal in time-domain representation after the frequency chirp correction;
wherein an expression of the frequency-domain correction factor H1 () is as follows:

    PNG
    media_image1.png
    48
    267
    media_image1.png
    Greyscale

wherein,  represents an angular frequency, d represents a frequency width filtered by an optical filter in the system, L1 is a length of a first optical fiber in the system, 1 () is a group delay per unit length corresponding to the first optical fiber under the angular frequency , L2 is a length of a second optical fiber in the system, and 2 () is a group delay per unit length corresponding to the second optical fiber under the angular frequency .
	Claim 9,  (3) applying two frequency-domain correction factors 
    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    47
    54
    media_image13.png
    Greyscale
 and 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 to modify the frequency spectrum signal;
(4) performing the inverse Fourier transform on the modified frequency spectrum signal to obtain a photocurrent signal in time-domain representation after the frequency chirp correction;
wherein an expression of the frequency-domain correction factor 
    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    54
    media_image8.png
    Greyscale
 is as follows:

    PNG
    media_image14.png
    23
    229
    media_image14.png
    Greyscale

wherein 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
 is an angular frequency, 
    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    47
    18
    media_image9.png
    Greyscale
 is a time-domain stretch multiple when the system only considers linear dispersion, 
    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    47
    19
    media_image16.png
    Greyscale
 is a length of the first optical fiber in the system, 
    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    47
    49
    media_image17.png
    Greyscale
 is a group delay per unit length corresponding to the first optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
, 
    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    47
    20
    media_image18.png
    Greyscale
 is a length of 
    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    47
    50
    media_image19.png
    Greyscale
 is a group delay per unit length corresponding to the second optical fiber under the angular frequency 
    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    47
    15
    media_image15.png
    Greyscale
.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
	Fukuchi (US20130216240A1) is considered to be the closest prior art reference. Fukuchi discloses receiving the optical signal and converting the received optical signal to photocurrent signal (see, Fig. 4). Subsequently, the Fourier transform is applied to the signal (see, Fig. 4; the Fast Fourier transform circuit). After the Fourier transform, the dispersion compensation factor and the wavelength dispersion compensation factor are applied to the signal in the frequency domain before it is transformed by the inverse fast Fourier transform circuit in to the time-domain signal (see, Fig. 4). However, Fukuchi does not teach the limitations as discussed above.
	Roberts et al. (US20090148164A1) is another related reference. Roberts et al. also teaches applying Fourier transform to the received photocurrent in order to perform compensation in the frequency domain (see, Fig. 4). However, Roberts et al. too lacks the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAI M LEE/Examiner, Art Unit 2636